UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1436



WILLIAM SHERROD HENDERSON,

                Plaintiff - Appellant,

          v.


COUNTY OF HENRICO, VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00032-RLW)


Submitted:   September 10, 2008         Decided:   September 24, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Sherrod Henderson, Appellant Pro Se.        Joseph Thomas
Tokarz, II, OFFICE OF THE COUNTY ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Sherrod Henderson appeals the district court’s

order granting summary judgment in favor of Henrico County on

Henderson’s complaint alleging violations of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000),   the   Age   Discrimination   in   Employment   Act,   29   U.S.C.

§§ 621-634 (2000), and the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12213 (2000).          This court reviews a district

court’s order granting summary judgment de novo, drawing reasonable

inferences in the light most favorable to the non-moving party.

Doe v. Kidd, 501 F.3d 348, 353 (4th Cir. 2007), cert. denied, 128

S. Ct. 1483 (2008).     Summary judgment is proper “if the pleadings,

the discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”           Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order.          Henderson v.

County of Henrico, No. 3:08-cv-00032-RLW (E.D. Va. filed Apr. 14,

2008; entered Apr. 15, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED


                                   2